Title: To Alexander Hamilton from Henry Dufouer, 28 May 1793
From: Dufouer, Henry
To: Hamilton, Alexander



New York May 28th. 1793
Sir

I intend going into the Merchantile line of Business and have a good prospect before me of doing well had I any Begining. When I was at Philadelphia you was so generous as to make me an Offer of some Cash if I had any Inclination of going into Business, an Oppertunity now Offers and if you will be so kind and send the Cash to my Friend Mr. Robert Lenox I will give him my Obligation for the Same. I am
Sir   Your Most Obt. & Verry hume. Servt.

Henry Dufouer
Honbe. Alexander Hamilton Esqr.

